Case 2:20-cv-04391-ADS Document 26 Filed 02/27/21 Page 1 of 1 Page ID #:543

                                                                   JS-6
 1
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     JUAN BAHENA,                           ) Case No: 2:20-cv-04391-ADS
 7                                          )
                                            ) JUDGMENT
 8               Plaintiff                  )
                                            )
 9         v.                               )
                                            )
10   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
11                                          )
                 Defendant.                 )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE:      02/27/2021                  /s/ Autumn D. Spaeth
20
                                   THE HONORABLE AUTUMN D. SPAETH
21                                         United States Magistrate Judge
22
23
24
25
26

                                            -1-
